PRITCHARD, Circuit Judge.
The court below filed an exhaustive opinion, in which it discussed the questions presented here in a clear and forceful maimer. 251 Fed. 903. After careful consideration, we are of the opinion that under the circumstances the findings and conclusions were eminently proper. It would be a work of supererogation to add anything to what has already been so well said. Therefore we will content ourselves by adopting the opinion of Ihe learned judge who tried this case as the opinion of this court. For the reasons stated, the decree of the lower court is affirmed.